Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 6 July 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Himeno et al. (US Pat. Pub. 2011/0220861).
Regarding claim 1, Himeno teaches a method, comprising:

depositing a second dielectric layer over the first dielectric layer and covering at least sidewalls of the first conductive feature [fig. 5, 19 covers sidewalls of 20];
etching the second dielectric layer to form a trench [fig. 5, 26]; and
forming a second conductive feature in the trench, wherein the second conductive feature comprises a second metal different from the first metal [fig. 6, 21, paragraph [0060] teaches layer 21 is a variable resistance layer, a resistance layer is a conductive layer, comprising metal oxide layer which is different than a noble metal].
Regarding claim 2, Himeno discloses the method of claim 1, wherein the second metal is a non-noble metal [paragraph [0060] many options are non-noble].
Regarding claim 3, Himeno teaches the method of claim 2, wherein the first metal is selected from Ru, Ir, Rh, and Pt, and the second metal is selected form Cu, Co, Ni, Ag and Al [paragraphs [0011 and 0060] teach Pt and Ir for the first metal and Ni, Co, Cu for the second metal].
Regarding claim 8, Himeno discloses the method of claim 1, wherein the depositing of the second conductive feature includes: 
Depositing a liner layer in the trench; and
Forming a bulk metal layer over the liner layer, wherein the bulk metal layer comprise the second metal [fig. 9-11 show a different embodiment where a first metal .

Claim(s) 1-3, 6, 8-17 and 21-23 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Cheng (US Pat. Pub. 2020/0279745).
Regarding claim 1, Cheng teaches a method, comprising:
providing a device having a substrate, a first dielectric layer over the substrate, and a first conductive feature over the first dielectric layer, the first conductive feature comprising a first metal, the first metal being a noble metal [fig. 1, substrate 110, first dielectric layer 120, first conductive feature 138, paragraph [0037] teaches Ru and Pt which are noble metals];
depositing a second dielectric layer over the first dielectric layer and covering at least sidewalls of the first conductive feature [fig. 3, 170 covers sidewalls of 138];
etching the second dielectric layer to form a trench [fig. 5, 209]; and
forming a second conductive feature in the trench, wherein the second conductive feature comprises a second metal different from the first metal [fig. 10, 220, paragraph [0072] teaches the material for 220, different materials are present].
Regarding claim 2, Cheng discloses the method of claim 1, wherein the second metal is a non-noble metal [paragraph [0072] teaches the material for 220, non-noble metals are present].

Regarding claim 6, Cheng discloses the method of claim 1, wherein the first conductive feature has a first width and the trench has a second width larger than the first width, [fig. 5, the width of 209 is greater than 138].
Regarding claim 8, Cheng discloses the method of claim 1, wherein the depositing of the second conductive feature includes: 
Depositing a liner layer in the trench [fig. 10, 225]; and
Forming a bulk metal layer over the liner layer, wherein the bulk metal layer comprise the second metal [fig. 10, 220, paragraph [0072]].
Regarding claim 9, Cheng teaches the method of claim 1, wherein the device includes a third conductive feature between the substrate and the first dielectric layer [fig. 2, 150], and wherein the third conductive feature is in direct contact with a bottom surface of the first dielectric layer [fig. 2, 150 is in direct contact with 120], further comprising:
etching the first dielectric layer to extend the trench downwardly to expose the third conductive feature [paragraph [0034], 120 is etched to expose the substrate, the conductive feature is in the substrate which is exposed], wherein a bottom portion of the second conductive feature lands on the third conductive feature [fig. 10, 220 is on 150].
Regarding claim 10, Cheng teaches a method comprising:
providing a substrate [fig. 1, 110];

patterning the metal layer to form metal lines in an etching process [paragraph [0034] teaches 119 has been patterned];
forming a dielectric layer covering at least sidewalls of the metal lines [fig. 3, 170];
recessing the dielectric layer to form a trench between two adjacent metal lines, the trench having a width larger than any of the metal lines [fig. 5, 209 is wider than 119]; and
forming a conductive feature in the trench, the conductive feature comprising a second metal different from the first metal [fig. 10, 220, paragraph [0037] teaches the metals for 130 (119), paragraph [0072] teaches the material for 220, different materials are present].
Regarding claim 11, Cheng discloses the method of claim 10, wherein the first metal is a noble metal and the second metal is a non-noble metal [paragraphs [0037 and 0072] 130 can be Pt, Co or Ru while 220 can be W, Al or Cu].
Regarding claim 12, Cheng teaches the method of claim 10, wherein the first metal is selected from Ru, Ir, Rh, and Pt, Co, Mo and W and the second metal is selected form Cu, Co, Ni, Ag and Al [paragraphs [0037 and 0072] 130 can be Pt, Ru or Co while 220 can be Al or Cu].
Regarding claim 13, Cheng discloses the method of claim 10, wherein the etching process includes reactive ion etching [paragraph [0058]].

Regarding claim 15, Cheng discloses the method of claim 10, prior to recessing of the dielectric layer, further comprising:
Planarizing the dielectric layer to expose the metal lines [paragraph [0048]];
Forming a hard mask layer covering the dielectric layer and the metal lines [fig. 4, 190];
Patterning the hard mask layer to form an opening above the dielectric layer, wherein the recessing of the dielectric layer is performed through the opening [paragraph [0055-0059]].
Regarding claim 16, Cheng teaches the method of claim 15, wherein the forming of the conductive feature includes depositing the conductive feature over the hardmask layer and the metal lines [paragraph [0072] teaches 220 is formed by ALD, CVD or PVD, the gate electrode is formed by the same processes and patterned accordingly, it is inherent that the conductive feature 220 is formed the same way putting it above the hard mask layer and metal lines before being patterned].
Regarding claim 17, Cheng discloses the method of claim 10, wherein the forming of the metal layer includes PVD or CVD process [paragraph [0037]].
Regarding claim 21, Cheng teaches a method comprising:
Providing a substrate [fig. 1, 110]
Forming a conductive layer over the substrate, [fig. 1, 119]

Depositing a dielectric layer, the dielectric layer being in physical contact with both the first conductive feature and the substrate [fig. 3, 170];
Patterning the dielectric layer in forming a trench [fig. 5, 209];
Forming a second conductive feature in the trench, the first and second conductive features having different material compositions [fig. 10, 220, paragraph [0037] teaches the metals for 130 (119), paragraph [0072] teaches the material for 220, different materials are present].
Regarding claim 22, Cheng discloses the method of claim 21, wherein the second conductive feature has a width larger than the first conductive feature [fig. 10, 220 is wider than 119].
Regarding claim 23, Cheng teaches the method of claim 21, wherein the first conductive feature comprises a noble metal and the second conductive feature is free of the noble metal [paragraphs [0037 and 0072] 130 can be Pt, Ru or Co while 220 can be Al or Cu]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1-3, 6, 8-17 and 21-23  above, and further in view of the following arguments.
Regarding claim 7, Cheng fails to specifically teach the width of either the first conductive feature or the width of the trench.   However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired transistor performance and structural integrity.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816